DETAILED ACTION
Claims 1-5, 7-14, and 16-20 are currently pending. 
Claims 6 and 15 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 



Response to Arguments
	I. 35 U.S.C. 103 
	Applicant first argues that the “gateway” taught by Finkelstein at [0058] does not teach the newly amended limitations relating to a public URL. See Remarks page 10. While Examiner does not agree that the term “gateway” is ambiguous, Examiner does agree that the term is broader than the recited “public URL” in the claim.  Applicant then states that the Kolleri reference is silent to the newly amended features and fails to cure the deficiencies of Finkelstein. While Examiner agrees that Kolleri fails to fully cure the deficiencies of Finkelstein, Kolleri is not silent. In [0066] Kolleri discloses a URL that can be used to locate the image associated with a profile information. Kolleri does not teach the requesting of access to an EHR associated with the URL but Kolleri does teach a public URL associated with a profile of the individual. Examiner agrees that the combination of Finkelstein and Kolleri fails to fully teach the newly amended limitations, however, upon further search and consideration the limitations are taught by McCallie (US 2012/0116800). McCallie teaches collaboration and access to EHRs through the sharing of an URL in [0066]. Therefore the claim remains rejected. 
	With respect to claims 8 and 20 Applicant argues that Barash fails to cure the deficiencies of Finkelstein and Kolleri and is silent with regards to the newly amended URL limitations.  Examiner agrees that Barash fails to fully remedy the deficiencies of  Finkelstein and Kolleri, Barash is not silent. In [0053] Barash discloses the initial information provided to the smart phone may include a URL needed to make a VoIP connection. As with claim 1, while Examiner agrees that the combination of Finkelstein, Kolleri, and Barash fails to teach the newly amended limitations, upon further search and consideration, the limitations are taught by McCallie. 

Claim Objections
Claim 14 is  objected to because of the following informalities:  the claim recited “wherein the method further comprises comprising receiving…”. Examiner believes this to be a typographical error with the duplicate recitation comprising language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-5 ,  7, 17 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 2017/0109570) in view of Kolleri (US 2018/0068173) and McCallie (US 2012/0116800).
Regarding claim 1, Finkelstein teaches: 
One or more non-transitory computer-readable media having executable instructions embodied thereon that, when executed by a processor of a computer device, perform a method, the method comprising: (Finkelstein [0016]  a computer program product stored on a non-transitory computer storage medium with machine readable program code for causing, when executed, a computer to perform process steps) 
receiving an image of an individual from a source device, wherein the image comprises a face of the individual; (Finkelstein [0031] the presenting image may be obtained by a first responder utilizing a mobile computing device, such as a mobile phone, a tablet, or other network connected imaging device. The first responder utilizes a mobile computing device to take a picture of the casualty’s face)
communicating the demographic information and [a public URL] that is associated with an Electronic Health Record (EHR) of the individual to the source device; (Finkelstein [0017] the identity profile may include one or more of a health condition pertaining to the member, an In Case of Emergency (ICE) contact information pertaining to the member; an allergy conditions pertaining to the member, and a medicine taken by the member. [0050] the role of the facial recognition engine is to perform the facial recognition function on a presenting image received from the provider application and to match, retrieve and return the relevant participant information from the registration database or via the third-party network profile retrieval to the emergency provider)
ranking the at least one of the problem or the allergy; (Finkelstein [0032] the first responder is provided with the casualty’s identity  and any medical conditions the end user has elected to share. See also Figure 2 display of  personal information and medical information in list format) and 
communicating the at least one of the problem or allergy as ranked to the source device. (Finkelstein [0032] the first responder is provided with the casualty’s identity  and any medical conditions the end user has elected to share. See also Figure 2 display of  personal information and medical information in list format)
accessing demographic information of the individual [by utilizing the unique identifier] that is mapped to the patient identifier, wherein the demographic information is derived from an electronic health record of the individual; (Finkelstein [0049] participant information may contain demographic data, participant master identification, participant health profile information)
Finkelstein fails to teach:
receiving a unique identifier associated with the face of the individual, wherein the unique identifier includes a plurality of facial coordinates in the face of the individual in the image from the source device;

accessing demographic information of the individual by utilizing the unique identifier that is mapped to the patient identifier, wherein the demographic information is derived from an electronic health record of the individual; 
[communicating the demographic information] and a public URL [that is associated with an Electronic Health Record (EHR) of the individual to the source device]; 
receiving a request to access to the public URL;
accessing, using the public URL that is associated with an Electronic Health Record (EHR) of the individual, at least one of a problem or an allergy that is stored in the HER associated with the individual; 
Kolleri teaches: 
receiving a unique identifier associated with the face of the individual, wherein the unique identifier includes a plurality of facial coordinates in the face of the individual in the image from the source device; (Kolleri [0051] the facial recognition server is configured to identify faces in received images and to extract the identified facial features as mathematical representations called templates using a facial recognition engine and to store the extracted facial feature template in a facial feature template store. See also [0056] facial feature template can be constructed by extracting quantifiable values that represent the various facial features in the image)
utilizing the unique identifier that includes the plurality of facial coordinates, identifying a patient identifier that has been mapped to the unique identifier; (Kolleri [0064] determination can be made by retrieving the profile information using a person identifier associated with the identified facial feature template)
accessing demographic information of the individual by utilizing the unique identifier that is mapped to the patient identifier, wherein the demographic information is derived from an electronic health record of the individual; (Kolleri [0064] person identifier associated with the identified facial feature template and/or the associated image)
Before the time of filing, it would have been obvious for one of ordinary skill in the art to modify the facial recognition engine (as taught by Finkelstein) to generate a unique identifier for the received image based on mathematical representations (as taught by Kolleri). The inventions lie in the same field of endeavor of identity verification. The motivation to combine the references to reduce the computational costs and reporting functionality. (Kolleri [0043]) 
the combination of Finkelstein and Kolleri fails to teach:
[communicating the demographic information] and a public URL [that is associated with an Electronic Health Record (EHR) of the individual to the source device]; 
receiving a request to access to the public URL; 
accessing, using the public UR that is associated with an Electronic Health Record (EHR) of the individual, at least one of a problem or an allergy that is stored in the EHR associated with the individual;  
McCallie teaches: 
[communicating the demographic information] and a public URL [that is associated with an Electronic Health Record (EHR) of the individual to the source device]; (McCallie [0066] sharing a URL for independent browsing of the record) 
 (McCallie [0066] sharing a URL for independent browsing of the record, requesting clinician may share the URL with other collaborators )
accessing, using the public UR that is associated with an Electronic Health Record (EHR) of the individual, at least one of a problem or an allergy that is stored in the EHR associated with the individual;  (McCallie [0066] sharing a URL for independent browsing of the record, requesting clinician may share the URL with other collaborators. See also [0036] the record is an electronic medical record which may contains patient conditions, medications, immunizations, allergies, and diagnoses )
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the gateway sharing of the electronic medical record (as taught by Finkelstein and Kolleri) with the public URL sharing of medical records (as taught by McCallie). The rationale for the substitution is the simple substitution of one well known method of sharing electronic information for another yielding the predictable result of a shared medical record. 

	Regarding claim 2, the combination of Finkelstein, Kolleri, and McCallie teaches: 
	The media of claim 1, wherein the image is captured by a camera of the source device.  (Finkelstein [0036] the emergency medical provider using their mobile phone, tablet or camera equipped computer takes a picture of the participant’s face) 

	Regarding claim 3, the combination of Finkelstein, Kolleri, and McCallie teaches: 
(Finkelstein [0036] the emergency medical provider using their mobile phone, tablet, or camera equipped computer takes a picture of the participant’s face)

	Regarding claim 4, the combination of Finkelstein, Kolleri, and McCallie teaches: 
	The media of claim 1, wherein the method further comprises: receiving a confidence score indicating a likelihood of a match of a reference image to the image. (Kolleri [0060] a template with a similarity score greater than or equal to a specified match threshold is identified. The specified match threshold can represent the confidence level)
Before the time of filing, it would have been obvious for one of ordinary skill in the art to modify the facial recognition engine (as taught by Finkelstein) to generate a unique identifier for the received image based on mathematical representations (as taught by Kolleri). The inventions lie in the same field of endeavor of identity verification. The motivation to combine the references to reduce the computational costs and reporting functionality. (Kolleri [0043]) 

	Regarding claim 5, the combination of Finkelstein, Kolleri, and McCallie teaches: 
	The media of claim 4, wherein the confidence score is a percentage indicator. (Kolleri [0060] the specified match threshold can be specified, for example, as a percentage) 
Before the time of filing, it would have been obvious for one of ordinary skill in the art to modify the facial recognition engine (as taught by Finkelstein) to generate a unique identifier for the received image based on mathematical representations (as taught by Kolleri). The inventions lie in the same field of endeavor of identity verification. The motivation to combine the references to reduce the computational costs and reporting functionality. (Kolleri [0043]) 

	Regarding claim 7, the combination of Finkelstein, Kolleri, and McCallie teaches: 
	The media of claim 1, wherein the method further comprises uploading one or more additional images to the electronic health record of the individual. (Finkelstein [0041] the UI may then prompt the user to load one or more master images of the user. The master image, as well as the presenting image, may also track other images in the patient profile that include other identifying information). 

Regarding claim 17, the combination of Finkelstein, Kolleri, and McCallie teaches:
A system for clinical integration of facial recognition, the system comprising:
one or more processors configured to: (Finkelstein [0031] mobile computing device)
receive an image of an individual from a source device, wherein the image comprises a face of the individual; (Finkelstein [0031] the presenting image may be obtained by a first responder utilizing a mobile computing device, such as a mobile phone, a tablet, or other network connected imaging device. The first responder utilizes a mobile computing device to take a picture of the casualty’s face)
receive a unique identifier associated with the face of the individual, wherein the unique identifier includes a plurality of facial coordinates in the face of the individual in the image from the source device; (Kolleri [0051] the facial recognition server is configured to identify faces in received images and to extract the identified facial features as mathematical representations called templates using a facial recognition engine and to store the extracted facial feature template in a facial feature template store. See also [0056] facial feature template can be constructed by extracting quantifiable values that represent the various facial features in the image)
utilize the unique identifier that includes the plurality of facial coordinates, identifying a patient identifier that has been mapped to the unique identifier; (Kolleri [0064] determination can be made by retrieving the profile information using a person identifier associated with the identified facial feature template)

access demographic information of the individual [by utilizing the unique identifier] that is mapped to the patient identifier, wherein the demographic information is derived from an electronic health record of the individual; (Finkelstein [0049] participant information may contain demographic data, participant master identification, participant health profile information)
communicate the demographic information and [a public URL] that is associated with an Electronic Health Record (EHR) of the individual to the source device; (Finkelstein [0017] the identity profile may include one or more of a health condition pertaining to the member, an In Case of Emergency (ICE) contact information pertaining to the member; an allergy conditions pertaining to the member, and a medicine taken by the member. [0050] the role of the facial recognition engine is to perform the facial recognition function on a presenting image received from the provider application and to match, retrieve and return the relevant participant information from the registration database or via the third-party network profile retrieval to the emergency provider) (McCallie [0066] sharing a URL for independent browsing of the record) 
 (McCallie [0066] sharing a URL for independent browsing of the record, requesting clinician may share the URL with other collaborators )
access, using the public UR that is associated with an Electronic Health Record (EHR) of the individual, at least one of a problem or an allergy that is stored in the EHR associated with the individual;  (McCallie [0066] sharing a URL for independent browsing of the record, requesting clinician may share the URL with other collaborators. See also [0036] the record is an electronic medical record which may contains patient conditions, medications, immunizations, allergies, and diagnoses )
rank the at least one of the problem or the allergy; (Finkelstein [0032] the first responder is provided with the casualty’s identity  and any medical conditions the end user has elected to share. See also Figure 2 display of  personal information and medical information in list format) and 
communicating the at least one of the problem or allergy as ranked to the source device. (Finkelstein [0032] the first responder is provided with the casualty’s identity  and any medical conditions the end user has elected to share. See also Figure 2 display of  personal information and medical information in list format)
Before the time of filing, it would have been obvious for one of ordinary skill in the art to modify the facial recognition engine (as taught by Finkelstein) to generate a unique identifier for the received image based on mathematical representations (as taught by Kolleri). The inventions lie in the same field of endeavor of identity verification. The motivation to combine the references to reduce the computational costs and reporting functionality. (Kolleri [0043]) 





	Regarding claim 18, the combination of Finkelstein, Kolleri, and McCallie teaches: 
	The system of claim 17, wherein the image is captured by a camera of the source device, and wherein the source device is associated with an emergency responder. (Finkelstein [0036] the emergency medical provider using their mobile phone, tablet, or camera equipped computer takes a picture of the participant’s face)

	Claims 8-14 , 16, and 19-20 are rejected under  35 U.S.C. 103 as being unpatentable over Finkelstein (US 2017/0109570) in view of Kolleri (US 2018/0068173) ,  McCallie (US 2012/0116800) and Barash (US 2019/0159009). 

Regarding claim 8, Finkelstein teaches: 
One or more non-transitory computer-readable media having executable instructions embodied thereon that, when executed by a processor of a computer device, perform a method, the method comprising: (Finkelstein [0016]  a computer program product stored on a non-transitory computer storage medium with machine readable program code for causing, when executed, a computer to perform process steps) 
receiving an image of an individual from a source device, wherein the image comprises a face of the individual; (Finkelstein [0031] the presenting image may be obtained by a first responder utilizing a mobile computing device, such as a mobile phone, a tablet, or other network connected imaging device. The first responder utilizes a mobile computing device to take a picture of the casualty’s face)
communicating the demographic information and [a public URL] that is associated with an Electronic Health Record (EHR) of the individual to the source device; (Finkelstein [0017] the identity profile may include one or more of a health condition pertaining to the member, an In Case of Emergency (ICE) contact information pertaining to the member; an allergy conditions pertaining to the member, and a medicine taken by the member. [0050] the role of the facial recognition engine is to perform the facial recognition function on a presenting image received from the provider application and to match, retrieve and return the relevant participant information from the registration database or via the third-party network profile retrieval to the emergency provider)
ranking the at least one of the problem or the allergy; (Finkelstein [0032] the first responder is provided with the casualty’s identity  and any medical conditions the end user has elected to share. See also Figure 2 display of  personal information and medical information in list format) and 
communicating the at least one of the problem or allergy as ranked to the source device. (Finkelstein [0032] the first responder is provided with the casualty’s identity  and any medical conditions the end user has elected to share. See also Figure 2 display of  personal information and medical information in list format)
accessing demographic information of the individual [by utilizing the unique identifier] that is mapped to the patient identifier, wherein the demographic information is derived from an electronic health record of the individual; (Finkelstein [0049] participant information may contain demographic data, participant master identification, participant health profile information)
Finkelstein fails to teach:
receiving a unique identifier associated with the face of the individual, wherein the unique identifier includes a plurality of facial coordinates in the face of the individual in the image from the source device;
utilizing the unique identifier that includes the plurality of facial coordinates, identifying a patient identifier that has been mapped to the unique identifier;
accessing demographic information of the individual by utilizing the unique identifier that is mapped to the patient identifier, wherein the demographic information is derived from an electronic health record of the individual; 
[communicating the demographic information] and a public URL [that is associated with an Electronic Health Record (EHR) of the individual to the source device]; 
receiving a request to access to the public URL;
accessing, using the public URL that is associated with an Electronic Health Record (EHR) of the individual, at least one of a problem or an allergy that is stored in the HER associated with the individual; 

Kolleri teaches: 
receiving a unique identifier associated with the face of the individual, wherein the unique identifier includes a plurality of facial coordinates in the face of the individual in the image from the source device; (Kolleri [0051] the facial recognition server is configured to identify faces in received images and to extract the identified facial features as mathematical representations called templates using a facial recognition engine and to store the extracted facial feature template in a facial feature template store. See also [0056] facial feature template can be constructed by extracting quantifiable values that represent the various facial features in the image)
utilizing the unique identifier that includes the plurality of facial coordinates, identifying a patient identifier that has been mapped to the unique identifier; (Kolleri [0064] determination can be made by retrieving the profile information using a person identifier associated with the identified facial feature template)
accessing demographic information of the individual by utilizing the unique identifier that is mapped to the patient identifier, wherein the demographic information is derived from an electronic health record of the individual; (Kolleri [0064] person identifier associated with the identified facial feature template and/or the associated image)
Before the time of filing, it would have been obvious for one of ordinary skill in the art to modify the facial recognition engine (as taught by Finkelstein) to generate a unique identifier for the received image based on mathematical representations (as taught by Kolleri). The inventions (Kolleri [0043]) 
the combination of Finkelstein and Kolleri fails to teach:
[communicating the demographic information] and a public URL [that is associated with an Electronic Health Record (EHR) of the individual to the source device]; 
receiving a request to access to the public URL; 
accessing, using the public UR that is associated with an Electronic Health Record (EHR) of the individual, at least one of a problem or an allergy that is stored in the EHR associated with the individual;  
generating a pre-arrival note for the individual prior to arriving at a destination, wherein the pre-arrival note is pre-populated with at least the demographic information. 
McCallie teaches: 
[communicating the demographic information] and a public URL [that is associated with an Electronic Health Record (EHR) of the individual to the source device]; (McCallie [0066] sharing a URL for independent browsing of the record) 
receiving a request to access to the public URL; (McCallie [0066] sharing a URL for independent browsing of the record, requesting clinician may share the URL with other collaborators )
accessing, using the public UR that is associated with an Electronic Health Record (EHR) of the individual, at least one of a problem or an allergy that is stored in the EHR associated with the individual;  (McCallie [0066] sharing a URL for independent browsing of the record, requesting clinician may share the URL with other collaborators. See also [0036] the record is an electronic medical record which may contains patient conditions, medications, immunizations, allergies, and diagnoses )
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the gateway sharing of the electronic medical record (as taught by Finkelstein and Kolleri) with the public URL sharing of medical records (as taught by McCallie). The rationale for the substitution is the simple substitution of one well known method of sharing electronic information for another yielding the predictable result of a shared medical record. 
	The combination of Finkelstein, Kolleri and McCallie fails to teach: 
generating a pre-arrival note for the individual prior to arriving at a destination, wherein the pre-arrival note is pre-populated with at least the demographic information. 
	Barash teaches: 
generating a pre-arrival note for the individual prior to arriving at a destination, wherein the pre-arrival note is pre-populated with at least the demographic information. (Barash [0176] the patient charting device may be used to record demographic information. [0183] the BOA (back of ambulance) may be in communication with hospital work station for patient pre registration)
	Before the time of filing it would have been obvious to one of ordinary skill in the art to add the pre-arrival note (as taught by Barash) to the facial recognition emergency health record system (as taught by Finkelstein, Kolleri, and McCallie). The motivation to combine the references is to enable hospital staff to begin treating a victim immediately upon arrival. (Barash [0013] 


	The media of claim 8, wherein the destination is a healthcare facility. (Barash [0176] the patient charting device may be used to record demographic information. [0183] the BOA (back of ambulance) may be in communication with hospital work station for patient pre registration)
	Before the time of filing it would have been obvious to one of ordinary skill in the art to add the pre-arrival note (as taught by Barash) to the facial recognition emergency health record system (as taught by Finkelstein, Kolleri, and McCallie). The motivation to combine the references is to enable hospital staff to begin treating a victim immediately upon arrival. (Barash [0013] 


	Regarding claim 10, the combination of Finkelstein, Kolleri, McCallie, and Barash teaches: 
	The media of claim 9, wherein the healthcare facility is an emergency department. (Barash [0176] the patient charting device may be used to record demographic information. [0183] the BOA (back of ambulance) may be in communication with hospital work station for patient pre registration)
	Before the time of filing it would have been obvious to one of ordinary skill in the art to add the pre-arrival note (as taught by Barash) to the facial recognition emergency health record system (as taught by Finkelstein, Kolleri, and McCallie). The motivation to combine the references is to enable hospital staff to begin treating a victim immediately upon arrival. (Barash [0013] 


	Regarding claim 11, the combination of Finkelstein, Kolleri, McCallie, and Barash teaches: 
	The media of claim 8, wherein the image is captured by a camera of the source device. (Finkelstein [0036] the emergency medical provider using their mobile phone, tablet or camera equipped computer takes a picture of the participant’s face) 



	Regarding claim 12, the combination of Finkelstein, Kolleri, McCallie, and Barash teaches: 
	The media of claim 8, wherein the source device is associated with an authorized emergency responder. (Finkelstein [0036] the emergency medical provider using their mobile phone, tablet or camera equipped computer takes a picture of the participant’s face)

	Regarding claim 13, the combination of Finkelstein, Kolleri, McCallie, and Barash teaches: 
	The media of claim 8, wherein the method further comprises: 
	uploading one or more additional images to the electronic health record of the individual. (Finkelstein [0041] the UI may then prompt the user to load one or more master images of the user. The master image, as well as the presenting image, may also track other images in the patient profile that include other identifying information).


	The media of claim 8, wherein the method further comprises comprising receiving a confidence score indicating a likelihood of a match of a reference image to the image. (Kolleri [0060] a template with a similarity score greater than or equal to a specified match threshold is identified. The specified match threshold can represent the confidence level)
Before the time of filing, it would have been obvious for one of ordinary skill in the art to modify the facial recognition engine (as taught by Finkelstein) to generate a unique identifier for the received image based on mathematical representations (as taught by Kolleri). The inventions lie in the same field of endeavor of identity verification. The motivation to combine the references to reduce the computational costs and reporting functionality. (Kolleri [0043]) 

	Regarding claim 16, the combination of Finkelstein, Kolleri, McCallie, and Barash teaches: 
	The media of claim 11, wherein the unique identifier is received from a facial recognition engine that previously generated the unique identifier from a reference image, wherein the unique identifier is a mathematical representation of facial coordinates obtained from a reference of the individual. (Kolleri [0051] the facial recognition server is configured to identify faces in received images and to extract the identified facial features as mathematical representations called templates using a facial recognition engine and to store the extracted facial feature template in a facial feature template store. See also [0056] facial feature template can be constructed by extracting quantifiable values that represent the various facial features in the image)
(Kolleri [0043]) 



	Regarding claim 19, the combination of Finkelstein, Kolleri, McCallie, and Barash teaches: 
	wherein the one or more processors are further configured for generating a pre-arrival note for the individual prior to arriving at a destination, wherein the pre-arrival note is pre-populated with at least the demographic information. 
(Barash [0176] the patient charting device may be used to record demographic information. [0183] the BOA (back of ambulance) may be in communication with hospital work station for patient pre registration)
	Before the time of filing it would have been obvious to one of ordinary skill in the art to add the pre-arrival note (as taught by Barash) to the facial recognition emergency health record system (as taught by Finkelstein, Kolleri, and McCallie). The motivation to combine the references is to enable hospital staff to begin treating a victim immediately upon arrival. (Barash [0013] 

	Regarding claim 20,  the combination of Finkelstein, Kolleri, McCallie, and Barash teaches:
 (Finkelstein [0032] the first responder is provided with the casualty’s identity  and any medical conditions the end user has elected to share. See also Figure 2 display of  personal information and medical information in list format) (Barash [0176] the patient charting device may be used to record demographic information. [0183] the BOA (back of ambulance) may be in communication with hospital work station for patient pre registration)
	Before the time of filing it would have been obvious to one of ordinary skill in the art to add the pre-arrival note (as taught by Barash) to the facial recognition emergency health record system (as taught by Finkelstein, Kolleri, and McCallie). The motivation to combine the references is to enable hospital staff to begin treating a victim immediately upon arrival. (Barash [0013] 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666